UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 31, 2011 Flagstone Reinsurance Holdings, S.A. (Exact name of registrant as specified in its charter) Luxembourg 001-33364 98-0481623 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 37, Val St. André L-1128 Luxembourg Grand Duchy of Luxembourg (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:+ (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On August 31, 2011, Flagstone Réassurance Suisse SA (“Flagstone Suisse”) and Flagstone Capital Management Luxembourg SICAF-FIS ("FCML"),eachwholly-owned subsidiaries of Flagstone Reinsurance Holdings, S.A. (the “Company”), entered into a $200 million secured committed multicurrency letter of credit facility with Barclays Bankplc (the “Facility”). The Facility comprises a $200 million secured committed facility for letters of credit with a maximum tenor of up to 15 months (or 24 months in the case of letters of credit denominated in Australian dollars). No letters of credit may be issued or renewed under the Facility after December 31, 2012, unless the Facility is renewed or extended. The Facility will be used to support the reinsurance obligations of the Company and its subsidiaries. The foregoing description of the Facility does not purport to be complete and is qualified in its entirety by reference to the full text of the Facility, the Luxembourg Account Pledge Agreement, the Deed of Charge Over Credit Balances and the Account Control Agreement, which are filed as Exhibits 99.1, 99.2, 99.3 and 99.4, respectively, to this Current Report on Form 8−K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit No.
